In the United States Court of Federal Claims
                                )
 CLEARWATER HOUSING             )
 AUTHORITY, et al.,             )                  Nos. 13-6040C through 13-6356C
                                )                  (Consolidated)
                    Plaintiffs, )
                                )                  (Filed: June 13, 2017)
      v.                        )
                                )
 THE UNITED STATES OF AMERICA, )
                                )
                    Defendant.  )
                                )


                                     FINAL ORDER

       The plaintiffs in these consolidated cases are more than 300 public housing

authorities who held contracts with the Department of Housing and Urban Development

(HUD). In a three-count complaint, they alleged that HUD breached their contracts by

failing to make certain payments in accordance with the contracts’ terms. See Am.

Compl. ¶¶ 94–119, Public Housing Authorities Directors Ass’n v. United States, No.

13-6, ECF No. 8. On January 18, 2017, the Court granted the plaintiffs’ partial motion for

summary judgment with respect to liability. See Opinion and Order, Public Housing

Authorities Directors Ass’n v. United States, No. 13-6C, ECF No. 66. The parties have

now entered a stipulation as to damages. Clearwater Housing Authority v. United States,

No. 13-6040C, ECF No. 11.


       In accordance with the parties’ stipulation, the Clerk is directed to enter final

judgment in favor of the plaintiffs in the consolidated cases in the total amount of

$136,654,144, allocated as specified in the attached table. Further, Counts II and III of
the amended complaint are dismissed as moot. In accordance with Rule 54(d) of the

Rules of the court of Federal Claims, the plaintiffs shall receive an award of costs.


       IT IS SO ORDERED.




                                                     s/ Elaine D. Kaplan
                                                     ELAINE D. KAPLAN
                                                     Judge




                                             2